McPHERSOF, District Judge.
The exceptions to the bankrupt’s discharge must be overruled. He may have failed to keep proper books of account in 1896, but the evidence is not sufficient to establish the charge that such failure was “with fraudulent intent to conceal his true financial condition.” He was no doubt insolvent at that date, and it has been argued that his failure then to keep proper books was an omission “in contemplation of bankruptcy,” although the act had not yet been passed. I was urged to decide the point, but, as a fraudulent Intent has not been proved, it is unnecessary to consider the argument. In other districts it has been ruled several times during the past year that the “bankruptcy,” in the debtor’s contemplation, must be, not insolvency merely, but bankruptcy under the present act. In re Holman (D. C.) 92 Fed. 512; In re Shorer (D. C.) 96 Fed. 90; In re Dews, Id. 181; In re Hirsch, Id. 471; In re Carmichael, Id. 594.
The exceptions are dismissed.